Citation Nr: 0000762	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  96-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
August 1977 and from February 1979 to August 1993.  

In April 1995, the veteran filed an application for an 
increased rating for service-connected recurrent low back 
strain.  

This matter was previously before the Board of Veterans' 
Appeals (Board) on appeal from July 1995, November 1995, and 
July 1996 decisions from the Denver, Colorado, Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
10 percent rating for a low back disability.  The Board 
remanded this case in January 1997 for VA orthopedic and 
neurological examinations.  

In August 1998, the VARO increased the rating for residuals of 
low back strain to 20 percent disabling since May 1997.  This 
matter is now before the Board for final appellate review.  


FINDINGS OF FACT

1.  The current medical evidence shows moderate to severe 
limitation of the lumbar spine, recurring attacks of low back 
pain with severe symptoms and intermittent relief, marked 
limitation of forward bending in a standing position, slight 
narrowing of joint space, functional loss, pain on movement, 
weakened movement, excess fatigability, impaired ability to 
execute skilled movement smoothly, disturbance of locomotion, 
and interference with sitting and standing.  

2.  The medical evidence does not show a herniated disc, 
sciatic neuropathy, absent knee jerk, listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
loss of lateral motion with osteo-arthritic changes, 
crepitation, incoordination, swelling, deformity, or atrophy 
of disuse.  


CONCLUSION OF LAW

The criteria are met for a rating of 40 percent for a low 
back disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.20, 4.40, 4.71a, Diagnostic Codes 
5292, 5293, and 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1995, the veteran was examined at the VA Medical 
Center for complaints of recurrent back pain.  The veteran 
reported no numbness or tingling, and physical examination 
revealed moderate thoracolumbar area spasm.  The February 
1995 magnetic resonance imaging (MRI) impression was a slight 
disc bulge at L3-L4 and L4-L5 without a herniated nucleus 
pulposus.  The examiner stated that the slight disc bulge at 
L4-L5 was slightly narrowing both neural foramina mildly and 
possibly affecting both L5 nerve roots.  The February 1995 x-
ray revealed an impression of minimal disc space narrowing at 
L5-S1 without subluxations or evidence of fracture.  Small 
osteophytes projected anteriorly from the upper margins of 
the L4 and L5 vertebral bodies.  

In March 1995, the veteran was examined at the VA 
Neurosurgery Clinic for complaints of low back pain and pain 
of the entire spinal cord aggravated by walking and bending.  
Physical examination revealed pain to palpation along the 
spinous processes from L2-L4 and paraspinous pain with spasms 
from L1-L5.  The MRI revealed a slight disc bulge from L3-L4 
and L4-L5.  

The April 1995 impression stated that there was no evidence 
of left lower extremities radiculopathy or peripheral 
neuropathy and no evidence of proximal 5-root compromise on 
H-reflex testing.  The nerve conduction report and the 
electromyograph (EMG) needle study stated findings of normal 
latency and amplitude, and the EMG needle examination 
revealed normal L4-L5 myotomes.  

In October 1995, the veteran began physical therapy for 
chronic low back pain at the Health South Rehabilitation 
Centers.  The physical therapist noted an objective and 
quantifiable problem list: decreased lumbar range of 
movement, mainly on flexion; soft tissue dysfunction of 
hypersensitivity of the paraspinals; decreased abdominal 
muscle strength; pain scale rating of 7/10; and decreased 
positional tolerance to sitting.  After 13 physical therapy 
sessions, the December 1995 discharge summary stated that the 
veteran had still not regained a full range of motion, and 
his low back symptoms seemed the same.  

In April 1996, the VA neurology department referred the 
veteran to the Pain Clinic.  The veteran reported low back 
pain since 1983.  The MRI was normal without evidence of 
herniated nucleous pulposus.  The EMG was normal without 
evidence of radicular or peripheral neuropathy.  He had 
momentary radiation of pain down the posterior thigh.  He had 
tried several medications and physical therapy had provided 
some benefit.  The assessment was chronic low back pain with 
an acute component of strain.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in July 1996.  He 
testified that he had chronic pain since service.  Transcript 
(July 1996), page 3.  The veteran described a bad episode in 
which he could not get out of bed.  His father drove him to 
the Denver VA Hospital where he was referred to the pain 
clinic.  Transcript (July 1996), page 4.  He currently took 
4-5 medications, an increase from the previous medications.  
He testified that he worked full-time as a security guard in 
loss prevention for a large discount retailer.  The veteran 
testified that he worked as a diesel mechanic in service.  
Without the back problem, he would have continued as a 
mechanic after service because that occupation paid 3-4 times 
more.  Transcript (July 1996), pages 6-7 and 9.  He did not 
use a back brace.  Transcript (July 1996), page 8.  The 
veteran testified that he had attended college since 1994 and 
that he missed time from school for medical appointments.  
Otherwise, he stayed in the back of the classroom so that he 
could get stand up without disturbing others.  Transcript 
(July 1996), page 9.  During the hearing, the veteran shifted 
in his chair many times because he could not get comfortable.  
Transcript (July 1996), page 10.  His back problems prevented 
him from fishing and rock climbing because he could not stand 
in any type of position for more than 10-15 minutes.  
Fortunately, his job allowed him to alternate sitting and 
standing.  Transcript (July 1996), page 11.  

The veteran, assisted by his representative, provided sworn 
testimony at the October 1996 travel board hearing.  He 
testified that, during bad weather, he might have 4-5 
episodes per month.  Then, other times, he might go for 2 
months without a severe episode.  However, there were times 
that he felt as if someone had slapped him in the back with a 
sledgehammer.  Transcript (October 1996), page 12.  He had to 
stop outdoor activities such as gardening because he could 
not bend over to garden.  Transcript (October 1996), page 14.  
The veteran testified that he did not have sensations of pins 
and needles or burning sensations in his leg.  Transcript 
(October 1996), page 15.  

The veteran underwent a VA examination by an orthopedic 
physician in May 1997.  The orthopedic physician noted that 
the veteran's claims file and medical records were reviewed.  
The veteran reported that he always had midline low back pain 
with some radiation proximally and distally and some right-
sided sciatica-like symptoms with pain radiating into the 
buttocks and down the back of the leg.  He took Tylenol #3 
and Naprosyn for his pain but he had never had any surgeries.  
He reported that his symptoms were unresolved.  The veteran 
reported that his symptoms were primarily pain in the low 
back and that he had flare-ups of pain 2 times per month that 
radiated to the right buttocks.  He reported that, at times, 
he had some weakness in the back, inability to lift things in 
a repetitive fashion, or to bend over or to lift forcefully.  
The veteran reported an unusual gait pattern due to the back 
disorder.  He was currently not involved in therapy but he 
limited his activities.  

The May 1997 physical examination revealed a lumbosacral 
spine with mild loss of the lumbar lordosis.  Forward flexion 
was 70 degrees, backward extension was 
20-25 degrees, lateral bending was 20 degrees bilaterally, 
and rotation was 25-30 degrees bilaterally.  All of the 
motions caused increased pain, particularly to the flexion 
and extension arc.  There was increased pain with resisted 
gentle lumbar spine flexion and extension.  There was 
increased pain during the examination such that the veteran 
could not repetitively flex and extend the lumbar spine to 
measure weakness and endurance.  No incoordination was 
evident.  Grossly, the neurologic examination was nonfocal.  
The orthopedic diagnosis was chronic lumbar spine strain with 
limited motion.  The orthopedic physician assigned 10 degrees 
of additional loss of range of motion due to flare-ups of 
pain and increased pain on motion.  The examiner opined that 
the loss of range of motion was mild to moderate, most of the 
loss was due to pain, and most of the veteran's subjective 
complaints were related to his service-connected disorder.  

In accordance with the January 1997 remand, the veteran also 
underwent a VA examination by a neurology consultant in May 
1997.  The neurologist noted that the claims file and medical 
records were reviewed.  The veteran reported that he took 
several medications.  He reported working as a security guard 
for 36 hours per week.  He watched monitors from a sitting 
position but he could get up and move around the room and 
watch the monitors.  He was up and about a great deal at work 
but he did not have to walk extensive distances.  He had not 
missed work during the previous year.  The veteran reported 
that he had constant pain in the middle and lower back of 
moderate severity.  He had significantly modified his 
lifestyle to adapt to the painful condition.  He could not 
sit for any longer than 20 minutes.  He could not stand for 
longer than half an hour, and he could walk only 3-4 blocks.  
At the end of these periods of time, he had to shift his 
physical position and might require rest.  He reported that 
he could not bend over for anything.  He had given up most 
outdoor activities such as fishing, climbing, gardening, or 
any other recreational activities.  He occasionally mowed the 
grass but was exhausted afterwards.  He drove his car to work 
but felt that his maximum limit was 8 miles because he got a 
severe knot in the back and had to have family members drive 
for longer periods.  The veteran reported that his back 
locked up because, superimposed on the constant pain, he had 
2-3 severe monthly episodes of large cramping sensations, 
stiffness, and severe pain in his back.  He reported that he 
would lie on his side for 15-20 minutes before he could get 
up and move around.  The veteran reported that trivial 
movements, bending over, or inadvertently lifting something 
all triggered these episodes.  

Physical examination was limited to the neurologic system.  
The discs were flat on cranial nerve examination.  Motor 
examination showed strength of 5/5 throughout.  The veteran 
had some give way weakness with proximal strength testing in 
both the arms and legs resulting in a sudden stabbing pain in 
his lower back.  However, the veteran cooperated and made a 
good effort in both areas.  Thus, the examiner was able to 
test that the veteran's strength was full with complete 
strength in the feet and no weakness of dorsiflexion of the 
feet, inversion or eversion, or on extension of the great 
toes.  Sensation testing, pin, vibration, light touch and 
temperature sensations were all normal.  On testing of 
coordination, rapid movements of the fingers and heel-to-shin 
testing were normal.  The veteran was able to tandem walk and 
could also stand on his toes and heels briefly but complained 
of pain in both positions.  His reflexes were 1+ throughout 
and both toes were downgoing.  The veteran had tenderness to 
palpation from approximately the T-10 region all the way down 
to the pelvis with some pain on palpation in the buttocks.  
The paraspinal muscles were palpably tense.  Range of motion 
was extension of 30 degrees, during which the veteran 
complained of significant pain.  Left and right lateral 
flexion was 15 degrees, left rotation was 30 degrees, and 
right rotation was 35 degrees.  Forward flexion was 65 
degrees, in which the veteran winced in pain and grabbed for 
the table.  Straight leg raising was positive bilaterally at 
approximately 30 degrees.  The veteran complained of pain in 
the low and middle back.  The examiner observed that the 
veteran sat up on his left buttocks with his right leg 
extended during the majority of the interview.  When getting 
on and off the table, the veteran did so very carefully and 
had a tendency to sit on the side and roll to this back.  
Even during the movements of getting in and out of the chair 
and up and down off the table he winced and appeared 
genuinely to be in significant pain.  The examiner noted that 
the veteran did not complain but his face turned very red, 
and he appeared to be making a good deal of effort.  

The neurological diagnosis was lumbar strain.  The examiner 
stated that objective findings such as decreased range of 
motion findings were mild to moderate.  It was the examiner's 
impression that the symptoms were genuine because the 
physical motions by which the veteran compensated were 
typical of individuals with chronic low back problems.  The 
examiner stated that the veteran did not have any neurologic 
deficits, either of weakness or numbness.  The symptoms and 
findings were limited to his lower middle back.  The examiner 
noted that the veteran's complaints were largely of 
limitation of physical activity due to pain and included 
intolerance of sitting, standing, or walking for prolonged 
periods.  He had constant pain in the low back as well that 
limited his concentration.  The examiner stated that all of 
these symptoms and findings were consistent with a history of 
chronic low back disorder, consistent with examination 
findings, and related to the service-connected disorder.  The 
examiner opined that the examination findings were mild to 
moderate.  The veteran had palpable muscle tenderness and 
mild decrease in the range of motion with consistent 
complaints of pain in positions typical of those with back 
problems.  His x-ray findings were not dramatically abnormal 
and it was likely that the symptomatology was largely based 
on muscle spasm, based on the radiological testing currently 
available.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Slight limitation of motion of the lumbar spine is rated as 
10 percent disabling, moderate limitation of motion is rated 
as 20 percent disabling, and severe limitation of motion is 
rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  

Mild intervertebral disc syndrome is rated at 10 percent, 
moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent, severe symptoms with recurring 
attacks and intermittent relief are rated at 40 percent, and 
intervertebral disc syndrome with pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings appropriate to site 
of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  

Lumbosacral strain with slight subjective symptoms only is 
rated as noncompensable.  Lumbosacral strain with 
characteristic pain on motion is rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, or unilateral, 
in standing position is rated as 20 percent disabling.  A 40 
percent rating is assigned when lumbosacral strain is severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).  


Analysis

The April 1995 claim for an increased rating is well grounded 
because the veteran asserted that he experienced increased 
pain and more limited movement.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against an 
increased rating under the criteria of Diagnostic Code 5292.  
In May 1997, the orthopedic physician assigned an additional 
10 degrees loss of range of motion due to flare-ups of pain 
and increased pain on motion.  Thus, the adjusted flexion of 
60 degrees, rotation of 15-20 degrees bilaterally, and 
backward extension of 10-15 degrees support continuation of 
the 20 percent rating for moderate limitation of four 
motions.  In addition, the May 1997 examiners characterized 
the veteran's low back disability as slight to moderate, and 
the medical evidence does not show crepitation, more or less 
movement than normal, incoordination, or swelling, deformity, 
and atrophy of disuse.  

However, in support of an increased rating, the adjusted 
lateral bending of 10 degrees bilaterally represents severe 
limitation of two motions, and the additionally disabling 
functional loss and pain support an increased rating.  With 
respect to functional loss, the veteran had to stop outdoor 
activities such as gardening, mowing, fishing, rock climbing, 
and other recreational activities.  With respect to pain, the 
May 1997 examiner noted that all motions caused increased 
pain, and the veteran complained of stabbing pains in the low 
back during severe episodes.  During the May 1997 
examination, the veteran winced in pain and grabbed for the 
table, and his face turned very red.  With respect to 
weakened movement and excess fatigability, the May 1997 
examiner noted that the veteran could not repetitively flex 
and extend the lumbar spine enough to even measure weakness 
or endurance.  The veteran was exhausted when he tried to mow 
the lawn.  He was able to maintain his current job as a 
security guard because he did not have to walk long 
distances.  With respect to impaired ability to execute 
skilled movement smoothly, the May 1997 examiner noted that, 
when getting on and off the examination table, the veteran 
had a tendency to sit on the side and roll to his back, a 
motion typical of individuals with chronic low back problems.  
With respect to disturbance of locomotion and interference 
with sitting and standing, the veteran shifted uncomfortably 
in his chair many times during his hearings, and while 
attending work or college classes, he had to frequently 
alternate sitting and standing.  The May 1997 examiner noted 
that the veteran could only sit for 20 minutes and stand for 
30 minutes, and he could walk for only 3-4 blocks.  The 
veteran also reported an unusual gait pattern, and he could 
not drive farther than 8 miles.  At the examination, the 
veteran sat up on his left buttocks with his right leg 
extended during the examination interview, a motion typical 
of individuals with chronic low back problems.  Accordingly, 
the veteran is entitled to the maximum 40 percent rating 
under the criteria of Diagnostic Code 5292.  

A rating is not available, except by analogy, under the 
criteria of Diagnostic Code 5293 because the objective 
evidence does not show that the veteran has a disc disease.  
Although the December 1999 appellant's brief contended that a 
new MRI should have been conducted, the May 1997 examiner 
noted that the February 1995 MRI revealed no significant 
evidence of a herniated disc. 

However, when a disability not specifically provided for in 
the rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(1999).  Accordingly, even without objective evidence of disc 
disease, the veteran's low back disability may be rated as 
analogous to disc disease.  In this case, a 40 percent rating 
is warranted by analogy under Diagnostic Code 5293 because 
the veteran has severe symptoms of low back pain with 
recurring attacks and intermittent relief.  In October 1996, 
he testified that he had 4-5 episodes per month and then 
might go 2 months without a severe episode.  In May 1997, the 
veteran told the VA examiner that he had flare-ups of pain 2 
times per month, and the examiner noted episodes of severe 
pain superimposed on a constant pain.  A 60 percent rating is 
not warranted because the veteran experiences as least 
intermittent relief from severe symptoms of low back pain.  
The May 1997 examiner stated that the symptomatology was 
largely based on muscle spasm.  The medical evidence did not 
include objective findings of neuropathy, absent knee jerk, 
or other neurological findings to justify the maximum 60 
rating.  Moreover, although he is not employed as a diesel 
mechanic, the veteran is regularly employed at a job that 
allows him to alternate sitting and standing, and he missed 
no work in the last year.  

In consideration of the provisions of 38 C.F.R. § 4.7, a 40 
percent rating is also warranted under the criteria of 
Diagnostic Code 5295.  Although the evidence does not show 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, or osteo-arthritic changes, the evidence 
does show marked limitation of forward bending in a standing 
position and narrowing or irregularity of joint space.  The 
veteran testified in October 1996 that he had to stop 
gardening because he could not bend over, and the May 1997 VA 
examiner noted increased pain particularly to the flexion and 
extension arc.  Moreover, the February 1995 MRI revealed a 
slight narrowing of both neural foramina.  Accordingly, the 
veteran is entitled to the maximum 40 percent rating under 
the criteria of Diagnostic Code 5295.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  


ORDER

Entitlement to a 40 percent rating for a low back disability 
is granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

